Title: To Thomas Jefferson from William Wingate, 15 February 1804
From: Wingate, William
To: Jefferson, Thomas


               
                  Dear Sir.
                  Haverhill Mass: Feb: 15. 1804.
               
               As the Intrest and welfare of my Country is always Uppermost on my Mind, I now Sincerely Congratulate You And our Republican Brethren and Country, for the invaluable Acquisition of Louisiana to the United States, (an immense rich fertile and extensive Teritory) without the expence of a Single drop of blood, for which I wish You in behalf of myself and Country the best of Heavens blessings both here and hereafter is all I can give You in return, except rendering You and our Common Country my future best Services, provided I Should be So happy As to Merit Your Confidence and Approbation—Sir I can with propriety Affirm that I have Uniformly thus far devoted my Life to Serve the Intrest of My Country and Republican Brethren to the extent of my Abilities & influence, permit me Sir to Say, the President of the United States has nor can do no more—Sir, I Cannot Concent to Undervalue myself or wound my feelings so much As to Solicit my Republican friends here or at Washington for to Solicit an Office for me Under the General Goverment, especially on the principle of obtaining me a Comfortable living, it is true that They generally know that I am both needy and deserving, also lost my property by a Combination of my Federal enemies in Hancoks day and Since, with no other view but to destroy my Republican influence, Such Sir has Sacredly been my Misfortune—My friends have often proposed for to Solicit an Office for me, my Wish has always been and now is for to obtain one by my own merit, I expected that my friend Carr would have obtained the Collectors Office at Newbury port, if He had Succeeded I Should have found business with him, As he has failed, it is now my Wish and desire to obtain the Office Mr. Hodge now holds in Newbury port, the President no doubt has often been informed that Mr. Hodge is an open Enemy to Mr. Jefferson, His Administration and our present Republican form of Goverment, if this be true, the Sooner he is removed the better, I ask is it not owing to Such Clogs in the great Wheel that makes it go round So heavily in this Common Wealth—Shall here observe, that our friend Carr is a very Usefull Spoke in our State Legislature, besides Mr. Carrs Son in Law is now a Collector, for those two important reasons I do not think it So proper and Usefull for to Appoint Mr. Carr into Mr. Hodges Office as to Appoint Some other person, delicacy forbids my Saying any more on the Subject, being Sensiable that it belongs Solely to the Presidents Province to Judge of the necessity of removing and Appointing all Such Officers—
               I beg leave only to add that in Case I Should be Appointed into any Office that it would be the height of my Ambition to do the business Correct, and to give the President, my friends and all Concerned General Sattisfaction, and always Cheerfully to Acknowledge the favor with feeling Gratitude—As I am desirous to know my prospect, if the President Should Judge it proper and can make it Convenient to return me an Answer, I now pledge my Sacred Honor with regard to Secrecy—
               Sir, I duly received Your Letter Containing my papers by the hand of Mr. Varnums Son in Law, I was happy to find that my information met Your Approbation, And now return You my Sincere thanks for the friendly expressions mentioned in Your Letter—
               Sir, Believe me to be Sentiments of the most Sincere Esteem and Respect Your Most Obedient Humble Servant—
               
                  William Wingate 
               
               
               
                  NB. Newbury port (or Portland) would be my Wish to reside, if the President Should appoint any other place or Office I Shall Cheerfully Submit—
                  P.S.
                  Sir, I Concluded at the instant I was Sealing this letter, for to inclose Duplicates of two letters I refered to in my former letter, and were not inclosed, as their Contents respects the President also will shew my Political Ideas, have taken the liberty to inclose them, but in full Confidence with regard to Secrecy, and as they are of no use to me, you need not return them—I hope sir, your Candor will excuse the expressions used in them, also pardon me for taking the liberty of inclosing them—
               
            